DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0227297 A1) in view of Roberts (US 2018/0031330 A1).
	Regarding claim 1, Wang teaches a method for manufacturing a heat dissipation device (Title, Abstract) comprising:
Forming a first basic structural body (110) of a heat dissipation device layer by layer (Fig 1A-1B; [0035]);
Forming a wick structure (130) on one side surface of the first basic structural body (110) (Fig 1A-1B; [0035]); 
Forming secondary structural portions (120, 140, 150) on the first basic structural body (110) for constructing the heat dissipation device (Fig 1A-1B; [0035]); and
Performing evacuation, working fluid filling and final sealing processes so as to complete a constructed heat dissipation device ([0080]-[0081]).
	Wang does not explicitly disclose the wick structure is formed using a material selected from the group consisting of copper, aluminum, nickel, gold, silver, titanium, stainless steel, ceramic, and any combination thereof. 
	Roberts teaches a method for producing heat transfer systems (Title; Abstract) and further teaches 3D printed wick elements made of aluminum ([0061]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Wang such that the wick is made of aluminum as taught by Roberts for the advantage of using an easily obtainable material with well-known thermal properties (see Roberts, [0097]).
Regarding claim 2, Wang further teaches the first basic structural body (110) is formed using a material selected from the group consisting copper ([0032]).
	Regarding claim 3, Wang further teaches the first basic structural body (110) for constructing the heat dissipation device is formed layer by layer through 3D printing ([0034]).
	Regarding claim 4, Wang further teaches the first basic structural body (110) is formed layer by layer using materials in a powder form ([0075]).
Response to Arguments
Applicant’s arguments, see Pages 4-5, filed 15 April 2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 with the references of Wang in view of Roberts as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726  

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726